     Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 1 of 21 PageID #: 2145




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

DON BLANKENSHIP


                Plaintiff,
                                                           Civil Action No.: 2:19-CV-00236
V.



HONORABLE ANDREW NAPOLITANO (RET.);
et al.


                Defendants.


  MEMORANDUM IN SUPPORT OF NBC DEFENDANTS' MOTION TO DISMISS
PLAINTIFF'S FIRST AMENDED COMPLAINT FOR FAILURE TO STATE A CLAIM,
 FOR INSUFFICIENT PROCESS AND SERVICE OF PROCESS ON CERTAIN NBC
         DEFENDANTS,AND FOR LACK OF PERSONAL JURISDICTION OVER
                                INDIVIDUAL NBC DEFENDANTS


I.       INTRODUCTION


         Bitter at losing the 2018 primary election for U.S. Senate, Plaintiff Don Blankenship

blames more than ICQ defendants, including the NBC Defendants.' He contends that references

to him as a "convicted felon" and "felonious" by the NBC Defendants (and multitudinous other

defendants)cost him the election and harmed his reputation. Blankenship alleges that those words

were false and defamatory and placed him in a false light. Yet he admits that he was convicted of

criminal conspiracy to violate mine safety laws connected to the Upper Big Branch mine explosion
that killed 29 miners,for which he served a one-year sentence in federal prison.

         Blankenship's First Amended Complaint("FAC")should be dismissed with prejudice for

multiple independent reasons. First, Blankenship quibbles that his conviction was a misdemeanor.

But the gist or sting ofthe challenged statements is that Blankenship was convicted of a crime and


' The NBC Defendants are the entities MSNBC Cable, LLC; NBCUniversal, LLC; and CNBC, LLC; and the
individuals Chris Hayes,Joy-Ann Lomena-Reid, Leigh Ann Caldwell and Brian Schwartz(the latter, collectively, the
"Individual NBC Defendants").
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 2 of 21 PageID #: 2146



was sentenced to prison, all of which the FAC admits is true. Therefore, the well-established

doctrine of substantial truth protects the NBC Defendants from Blankenship's claims and

astronomical demand for damages.

       Second, the FAC does not plead facts establishing a plausible claim that the NBC

Defendants acted with actual malice, which Blankenship properly concedes is an essential element

of his claims. Blankenship alleges that,two years before publication ofthe challenged statements,

an NBC reporter who is not a defendant in this case reported that Blankenship was convicted ofa
misdemeanor. Blankenship asserts that this two-year-old news article written by a non-defendant
demonstrates actual malice on the part ofthe NBC Defendants. Blankenship ignores U.S. Supreme

Court precedent that the presence of a news story in a news organization's files is not proof of
actual malice. His claims fail as a result.

       In addition, the FAC should be dismissed as to Reid, Schwartz, CNBC and NBCUniversal
for insufficient process and insufficient service of process. Service on Schwartz was defective.
Reid was served too late. Blankenship has not served CNBC or NBCUniversal.

        Finally,this Court does not have personaljurisdiction over the Individual NBC Defendants.
They are not domiciled in West Virginia; therefore, the Court does not have general jurisdiction
over them. Further, they are not subject to specific jurisdiction because West Virginia's long-arm
statute does not reach their conduct, and even if it did, they lack the constitutionally required

minimum contacts with West Virginia. Thus,the FAC should be dismissed as to them.

11.     STATEMENT OF FACTS

        Blankenship is a nationally known public figure. He was CEO of Massey Energy in 2010
when an explosion at the company's Upper Big Branch Mine in West Virginia killed 29 miners.
See FAC at      7-11, 134-36. Blankenship admits that"MSHA [the U.S. Mine Safety and Health
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 3 of 21 PageID #: 2147




Administration] placed the blame for the explosion on Massey and Mr. Blankenship." Id. at H 139.

He was convicted in federal court in 2015 of conspiracy to violate mine safety laws and was

sentenced to one year in prison, which he served. Id. at    11,141-45. In 2018, he was a candidate

in the Republican primary to represent West Virginia in the U.S. Senate. Id. at ^ 146. The West

Virginia race was of national interest because it was one of a few races that would determine

whether Republicans or Democrats would control the U.S. Senate. Blankenship added to the

nationwide interest in his candidacy when he repeatedly attacked Republican Senate Majority

Leader Mitch McConnell during his campaign. See, infra. Section II.2-II.4; Exhibits 2, 3, and 4

(copies of challenged MSNBC broadcasts including excerpts of Blankenship campaign ads).

       In focusing on primary races of interest to their nationwide audience,the NBC Defendants

included references to Blankenship, who takes issue with the phrase "convicted felon" and

"felonious" in the following reports.

               1. Hayes' tweets on April 16,2018

       On April 16, 2018, Hayes posted a series of five tweets from his Twitter account,

@chrislhayes, commenting on national GOP leadership and the party's candidates for office,
including Roy Moore in Alabama, Greg Gianforte in Montana, and Blankenship. The first four

tweets made no mention of Blankenship or West Virginia. The first two tweets commented that

"[tjhe highest levels of GOP leadership" had supported Moore's campaign and added "we still

haven't hit rock bottom." The third and fourth tweets concerned Gianforte, including his

membership in "the GOP caucus," and his spokesman's role "in GOP politics." Only the fifth

tweet referred to West Virginia and Blankenship. It read:

            ''The GOP may very well nominate a felonious coal baron found
            responsiblefor dozens ofminers'deaths to as their senate nominee in WV.
            And on and on. Something deeply, deeply, broken at play here.""
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 4 of 21 PageID #: 2148




Attached Exhibit 1; see FAC H 169.^

               2. Hayes' April 23,2018 AllIn With Chris Hayes broadcast

       This eight-minute MSNBC broadcast segment begins with an excerpt of a Blankenship

campaign ad attacking Hillary Clinton, after which Hayes briefly mentions Blankenship:

            That was a campaign ad in the year ofour Lord 2018for convictedfelon
            Don Blankenship who spent a year in jailfor his role in a mine disaster
            that killed 29 people, callingfor Hillary Clinton to be locked up. In a
            campaign ad in 2018. The AP reports that Republicans are making
            Clinton the star of their mid-term election strategy despite the fact she
            currently holds no position ofpower, isn't running for, well, anything.
            But, their tax cut message falling flat. Republicans are betting big the
            ghost ofClinton will serve them well in 2018.

       The briefreference to Blankenship introduced a long discussion about the Republican Party

making Clinton a focus oftheir national midterm election strategy.^
               3. Reid's May 4,2018 AllIn With Chris Hayes broadcast

       This MSNBC broadcast segment focused on Blankenship's attacks on McConnell:

            Coal baron and convicted felon Don Blankenship who spent a year in
           federal prisonfor his role in a 2010 mine explosion that killed 29 people
            and who's still on probation has been trying to get Republican votes in the
            West Virginia Senate primary by going after his own party's Senate
            Leader Mitch McConnell, nicknaming him "Cocaine Mitch" and
            referring to McConnell'sfather-in-law as a quote China person.^
               4. Hayes' May 9,2018 AllIn With Chris Hayes Broadcast
       This MSNBC broadcast segment reported Blankenship's loss in the primary election, and

began by stating the plain fact that Blankenship was''theformer coal company executive who was


^ The court may consider the tweets, broadcasts and news articles attached as Exhibits 1-6, without
converting the motion to dismiss into one for summary judgment, because "they are integral to the
complaint and authentic". Hundley v. Air Evac EMS, Inc., No. 2:16-cv-12428, 2019 WL 1428691, at *2
(S.D.W. Va. Mar. 29,2019)(citations and quotations omitted). The FAC bases its claims against the NBC
Defendants upon the content ofthese documents. FAC 169-70, 172, 191, 206,219.
^ A copy ofthe April 23, 2018 broadcast is attached as Ex.2; see FAC ^ 170.
  A copy of the May 4, 2018 broadcast is attached as Ex.3(includes 60-second commercial break from
1:30 to 2:30); see also FAC ^ 172(inaccurately stating that this broadcast was made on May 5, 2018).
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 5 of 21 PageID #: 2149




releasedfrom prison last year after serving a year for mine safety violations connected to an

explosion that killed 29people" The segment summarized Blankenship's attacks on McConnell:

           [Blankenship]then ranfor U.S. Senate and talked about China people. ..
           . He also began referring to Majority Leader ofthe Senate as Cocaine
           Mitch, making a bizarre connection to a report that a shipping vessel
           owned by Mitch McConnell'sfather-in-law was discovered to have drugs
           on board in 2014.. ..


       The broadcast included McConneil's reaction to Blankenship's loss, and Blankenship's

continued allegations about McConneil's family and cocaine. In response to those allegations, the

broadcast continued: Really not sure ifthatpart is true, but thus endeth the briefand unsuccessful

Senate bid ofconvictedfelon Don Blankenship...

              5. Caldwell's May 17,2018 article at NBCNews.com

       This online news article, published nine days after the primary election, focused on

President Trump meeting with Senate Republicans in Washington, D.C. to discuss the OOP's

strategy to win midterm general elections in West Virginia and other states. It discussed how
Trump's involvement in the West Virginia primary''may have helped the GOPfield a good Senate
candidate." The 17-paragraph article reported in the fourteenth paragraph:"The president urged

West Virginia voters to support either Morrissey or another establishment candidate over ex-coal
baron and convicted felon Dan Blankenship, who was running a Trump-like campaign.

Blankenship himselfsaid Trump's actions may have contributed to his loss."^
               6. Schwartz's June 25,2018 article at CNBC.com

        This online news article, published seven weeks after the primary election, focused on

Donald Trump Jr. raising money for Republican Senate candidates for seats where incumbent


^ A copy of the May 9,2018 broadcast is attached as Ex.4(includes 60-second commercial break from
1:32 to 2:34). See also FAG ^191.
^ A copy of the May 17, 2018 news article is attached as Ex. 5; see also
www.nbcnews.com/Dolitics/congress/trumD-has-his-sights-set-west-virginia-fall-n874806; FAG ^ 206.
   Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 6 of 21 PageID #: 2150




 Democrats were vulnerable, including West Virginia. The article focused on the OOP's hopes of

increasing its Senate majority. In the context of that national focus, the 15-paragraph article

 referred fleetingly to Blankenship in the tenth paragraph: ^\Donald Trump Jr.] also campaigned

 with [Republican Senate candidate Patrick] Morrisey in early June when he was competing in a

 crowded primary that included coal baron and convicted felon Don Blankenship who is now

 running as a third party candidate.

 III.   ARGUMENT


            A. Plaintiffs Claims Should Be Dismissed Under FRCP 12(b)(6) Because(1)The
                Challenged Statements Are Substantially True, And (2)Blankenship Fails To
                Allege Plausibly That The NBC Defendants Acted With Actual Malice.

        Blankenship's claims against all of the NBC Defendants should be dismissed with

 prejudice under FRCP 12(b)(6). The FAC itself demonstrates that the challenged statements

 referring to Blankenship as "felonious" and "convicted felon" are substantially true. As a result,
 they cannot form the basis for an actionable claim ofdefamation or false light. The FAC also fails
 to plead sufficient facts establishing a plausible claim that the NBC Defendants acted with the
 constitutionally required actual malice. ^

         To survive a Rule 12(b)(6) motion, a complaint must plead sufficient facts to state a claim

 for relief that is "plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,570(2007). This
 standard "asks for more than a sheer possibility that a defendant has acted unlawfully." Ashcroft



'A copy ofthe June 25, 2018 news article is attached as Ex.6;see also
 https://vvww.cnbc.eom/2018/06/25/don-ir-and-trumD-allies-to-host-new-vork-fundraiser-for-
 morrisev.htmU see also FAC 1219.
 ^ As noted in the accompanying Motion to Dismiss, NBC Universal, CNBC, Schwartz and Reid are also
 moving to dismiss for insufficient process and service of process. Further, the Individual NBC Defendants
 are moving to dismiss for lack of personaljurisdiction. No Defendant waives any argument under Rule 12
 by joining in the Rule 12(b)(6) motion. FRCP 12(b)("No defense or objection is waived byjoining it with
 one or more other defenses or objections ... in a motion.").
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 7 of 21 PageID #: 2151



V. Iqbal, 556 U.S. 662,678(2009). Rather,a complaint must assert facts sufficient to "raise a right

to relief above the speculative level," Twombly, 550 U.S. at 545, and must assert"more than labels

and conclusions." Id. at 555. The Court must accept as true all facts asserted in the complaint, but

need not "accept [as true] the legal conclusions drawn from the facts" or the "unwarranted

inferences, unreasonable conclusions, or arguments." Giarratano v. Johnson, 521 F.3d 298, 302

(4th Cir. 2008)(citation omitted); see also Iqbal, 556 U.S. at 678.

        Under West Virginia law, a public figure seeking to recover for defamation must plead and

prove by clear and convincing evidence: (1) publication of a defamatory statement of fact; (2)
falsity;(3) reference to the plaintiff;(4)the defendant made the challenged statement with actual
malice, that is, the defendant knew that it was false or acted with reckless disregard of whether it

was false; and (4)resulting injury. Hinerman v. Daily Gazette Co., 188 W. Va. 157, 168-69, 423

S.E.2d 560, 571-72(1992).

        Similarly, to prevail on his false light claim, Blankenship must plead and prove: (1)
widespread publicity that unreasonably places him in a false light before the public;(2)falsity;(3)
the communication is highly offensive to a reasonable person; and (4) the defendant acted with
actual malice. Crump v. Beckley Newspapers, Inc. 173 W.Va.699,706,320 S.E.2d 70,86-88,90;
see also Ballengee v. CBS Broad., Inc., 331 F. Supp.3d 533, 553-54(S.D.W. Va. 2018).
        As set forth below, none ofthe challenged statements is actionable under either theory.

                         1. The Challenged Statements Are Substantially True.

        The truth of allegedly defamatory words must be evaluated within the context in which
 they were published. Hupp v. Sasser, 200 W. Va. 791, 798,490 S.E.2d 880,887(1997); Crump,
 320 S.E.2d at 87 (challenged statements in false light claim must be viewed in context of entire
 article). If a challenged statement is not false, then a claim for defamation or false light must be
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 8 of 21 PageID #: 2152




dismissed. State ex rel. Suriano v. Gaughan, 198 W. Va. 339, 352-53 (1996) (defamation);

Ballengee, 331 F. Supp.3d at 546, 554 (defamation and false light). The plaintiff has the burden

to prove falsity. Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 775-76 (1986). A

defendant's statements need not be accurate in every detail: "Minor inaccuracies do not amount

to falsity so long as 'the substance, the gist, the sting, ofthe libelous charge be justified.'" Masson

V. New Yorker Magazine, Inc., 501 U.S. 496, 517 (1991)(citation omitted). A statement is not

considered false "unless it would have a different effect on the mind of the reader from that which

the pleaded truth would have produced." Id. at 517. Therefore, substantiallv true statements are
not actionable. Suriano, 480 S.E.2d at 561-62; Ballengee, 331 F. Supp.3d at 546.

        The only allegedly false statements that Blankenship attributes to the NBC Defendants are
"convicted felon" and "felonious." FAG 11122,169-70,172-73,191,206,219. Blankenship tries

to argue that the NBC Defendant's statements are false because he was convicted of a
misdemeanor. But it is undisputed that Blankenship was convicted of conspiracy to violate mine
safety laws and was sentenced to and served a year in prison. Id. at 1|1|11, 141-45.
        Courts have held that similar inaccuracies as to the level of a crime cannot support a

defamation or false light claim. For example,in Tiwari v. NBC Universal, Inc., the court held that
a broadcast was substantially true where the plaintiff had been "convicted ofonly a misdemeanor,
rather than a felony, because the broadcast had presented the underlying conduct in such a way
that "the natural and probable effect on the viewer of the broadcast would be no different if the
epilogue had reported [the plaintiffs] correct conviction correctly." No. C-08-3988 EMC,2011
 WL 5079505, at *15 (N.D. Cal. Oct. 25, 2011). Similarly, in Brewer v. Dungan, the court held
 that a newspaper's "mistaken characterization of the classification of the crime which plaintiff
 committed" could not give rise to libel, because reporting that he had been convicted of a felony
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 9 of 21 PageID #: 2153




was "substantially true," even where the crime "was, technically, a misdemeanor." No. 92-CVS-

456, 1993 WL 441306, at *1 (N.C. Super. Ct. June 30, 1993); see also Hahn v. City ofKemer,

984 F. Supp. 436, 441 (E.D. La. 1997)("Hahn's arrest on misdemeanor charges could arguably

make a statement about felony arrests substantially true."); Barnett v. Denver Publ'g Co., 36 P.3d

145, 148 (Colo. Ct. App. 2001)("[A]lthough Barnett was convicted of harassment, not stalking,

we conclude that the Rocky Mountain News' use of the term 'stalking' to describe his conviction

was substantially true, and his defamation claim was properly dismissed."); Zappin v. Gray

Television Grp., Inc., No. 3:15-CV-13706, 2016 WL 1637211, at *7(S.D.W. Va. Mar. 30, 2016),

report and recommendation adopted, 2016 WL 1629365(S.D.W. Va. Apr. 22, 2016)(finding the
statement that plaintiff"may be charged in the incident" was substantially true, where a report was

filed with the sheriffs office and plaintiffs actions "may reasonably have been viewed as

potentially warranting a criminal charge.").

        Here, the gist or sting of the reference to "convicted felon" in the broadcasts on April 23,
2018, May 4, 2018 and May 9, 2018 was that Blankenship was convicted of criminal conspiracy
to violate mine safety laws and served a prison sentence, which is true. See FAC UK 7-11, 170,
172, 191; see Exs. 2-4. Indeed, the challenged May 9, 2018 broadcast began with the plain
statement that "[Blankenship]is, ofcourse, theformer coal company executive who was released
from prison last year after serving a yearfor mine safety violations connected to an explosion that
killed 29 people . . ." with "convicted felon" stated only at the end of the three-minute broadcast.
See Ex. 4. Similarly, the gist or sting of the reference to "felonious" in the April 16, 2018 tweet
and "convicted felon" in the May 17,2018 and June 25,2018 online articles was that Blankenship
had been convicted ofa crime, which is true. See Exs. 1, 5-6; FAC            141-45,169,206, 219.

 Whether the NBC Defendants reported that Blankenship was a "convicted felon" or that he was
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 10 of 21 PageID #: 2154



convicted ofconspiracy to violate mine safety laws, a misdemeanor, and sentenced to a year in

prison, no different effect would have been produced in the mind ofthe ordinary viewer or reader.

See Masson,501 U.S. at 517; Ballengee, 331 F. Supp.3d at 547-48.^

        The passing reference to "felonious" and "convicted felon" did not render the subject

broadcasts, tweet and online news articles false. Therefore, because falsity is an essential element

of Blankenship's claims,the FAC fails to state a claim as a matter oflaw and should be dismissed.

                           2. The FAC Fails To Plausibly Allege Actual Malice.
        The FAC concedes, as it must, that actual malice is an essential element of Blankenship's

defamation and false light claims. FAC          24,229,243. Courts routinely dismiss defamation and

false light claims under Rule 12(b)(6) for failing to plead sufficient facts supporting the element

of actual malice. See, e,g., Mayfield v. Nat7 Ass'nfor Stock Car Auto Racing, Inc., 61A F.3d 369,

378 (4th Circ. 2012)(holding that allegation that statements "'were known by [them] to be false
at the time they were made, were malicious or were made with reckless disregard as to their
veracity' is entirely insufficient" to plausibly assert actual malice)(alteration in original); Michel


^ In sentencing Blankenship, U.S. District Judge Berger ofthe Southern District of West Virginia noted
the seriousness ofthe crime, whether labeled a misdemeanor or felony:

            The crime is serious. There's been discussion here about the acquittal of felony
         offenses and your conviction of a misdemeanor. Those of us in the legal community put
         tags on offenses. Congress puts tags on offenses.
            But when we seek to sentence someone, we sentence based on the conduct, which
         I find to be very serious not only in its commission but in its potential impact in
         terms of risk in this particular case.

Transcript ofProceedings,Sentencing Hearing, United States v. Blankenship, No.5:14-CR-00244(S.D. W.
Va. Apr. 6, 2016) at 71:10-17 (emphasis added)(certified copy attached as Ex. 7). The Court may take
judicial notice ofthe publicly available transcript because it is generally known within the Court's territorial
jurisdiction and can be accurately and readily determined from sources whose accuracy cannot reasonably
be questioned. Fed. R. Evid. 201; see e.g., Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173 (7th Cir.
2010)(court may take judicial notice ofother proceedings involving the same litigant); U.S. v. Mattox,402
F. App'x 507, 509 n.5 (11th Cir. 2010)(court may take judicial notice of its own records); Gasner v.
Dinwiddie, 162 F.R.D. 280, 282(E.D.Va.l995)(court may take judicial notice of public documents such
 as court records).

                                                      10
 Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 11 of 21 PageID #: 2155




V. NYP Holdings, Inc., 816 F3d. 686, 704(11th Cir. 2016)("The complaint here does not present

factual allegations sufficient to give rise" "to a reasonable inference that the defendants acted to

intentionally avoid learning the truth"); Schatz v. Republican State Leadership Comm.,669 F.3d

50, 58 (1st Cir. 2012)(affirming dismissal of defamation and false light claims because "none of

[the plaintiffs] allegations - singly or together - plausibly suggest that, given the articles'

reporting the [defendant] either knew that its statements were false or had serious doubts about

their truth and dove recklessly ahead anyway")(alterations added).

       Like the plaintiffs in those cases, Blankenship fails to plead facts to plausibly establish

actual malice. Blankenship alleges that two years before the NBC Defendants published the

challenged statements, an NBC reporter who is not a defendant in this case reported that

Blankenship was convicted of a misdemeanor. FAC K1I169, 173, 191, 206, fh. 8&9. He asserts

that this 2016 news article written by a non-defendant demonstrates that some of the NBC

Defendants acted with actual malice in 2018. Id.^^ United States Supreme Court precedent renders

such facts insufficient as a matter oflaw to plausibly allege actual malice.

        Actual malice is a subjective test of the speaker's state of mind at the time of publishing

the alleged statement. New York Times Co. v. Sullivan, 376 U.S. 254, 286-87(1964); St. Amant v.
Thompson,390 U.S. 727,731 (1968)("There must be sufficient evidence to permit the conclusion
that the defendant in fact entertained serious doubts as to the truth ofhis publication."). In Sullivan,

plaintiffs asserted that The New York Times acted with actual malice because it failed to check
the accuracy of an allegedly defamatory advertisement against news stories in the Times' files.
The Court held:




  The FAC does not allege that Schwartz or CNBC knew when they published the June 25, 2018 online
 news article that a non-defendant NBC reporter had reported two years earlier that Blankenship was
convicted of a misdemeanor. See FAC H 219.

                                                  11
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 12 of 21 PageID #: 2156



         The mere presence of the stories in the files does not, of course, establish that
         the Times'knew' the advertisement was false, since the state of mind required
         for actual malice would have to be brought home to the persons in the Times'
         organization having responsibility for the publication ofthe advertisement.

376 U.S. at 287.


       Such is true here. Sullivan and its progeny make clear that institutional knowledge does

not demonstrate actual malice. For any of the NBC Defendants to be liable, Blankenship must

show that the individual who uttered or wrote an allegedly defamatory statement - Hayes, Reid,

Caldwell or Schwartz- did so with actual malice. Sullivan, 316 U.S. at 287;see, e.g., Holbrook v.

Harman Automotive, Inc., 58 F.3d 222,225 (6th Cir. 1995)("[W]here, as here, the defendant is an

institution rather than an individual, the question is whether the individual responsible for the

statement's publication acted with the requisite culpable state of mind."). The FAG fails to allege

any facts establishing that the Individual NBC Defendants knew that Blankenship was convicted

of a misdemeanor rather than a felony at the time they made the challenged statements, or

entertained serious doubts about the accuracy ofthe words "felonious" or "convicted felon."

       Blankenship implies that the NBC Defendants should have consulted "freely-available

public records of Mr. Blankenship's trial and conviction." FAC           230, 244. But failure to

investigate does not establish actual malice. Harte-Hanks Comms., Inc. v. Connaughton,491 U.S.

657, 688 (1989) ("[F]ailure to investigate before publishing, even when a reasonably prudent

person would have done so, is not sufficient to establish reckless disregard."); St. Amant,390 U.S.

at 731 ("[RJeckless conduct is not measured by whether a reasonably prudent man would have

published, or would have investigated before publishing."); Pippen v. NBCUniversal Media, LLC,

734 F.3d 610, 614 (7th Cir. 2013) (affirming dismissal of defamation and false light claims;

defendants' failure to search PACER system to see if plaintiff had filed for bankruptcy was not




                                                12
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 13 of 21 PageID #: 2157



proof ofactual malice because "failure to investigate is precisely what the Supreme Court has said

is insufficient to establish reckless disregard for the truth").

        Moreover,"actual malice cannot be inferred from a publisher's failure to retract a statement

once it learns it to be false," because actual malice is determined at the time of publication. Pippen,

734 F.3d at 614(citing Sullivan, 376 U.S. at 286); see also St. Amant,390 U.S. at 731. Therefore,

Blankenship's allegation that the NBC Defendants did not publish a retraction does not plausibly

allege actual malice. FAC       173,191, 206. The FAC should be dismissed.

            B. The FAC Should Be Dismissed Against Reid, Schwartz, CNBC and NBC
                Universal under FRCP 12(b)(4) and 12(b)(5).

        FRCP 12(b)(4) allows dismissal of a complaint for insufficient process, while FRCP

12(b)(5)allows dismissal for insufficient service ofprocess. The FAC should be dismissed against

four of the NBC Defendants on these grounds.

                        1. Brian Schwartz


        Pursuant to FRCP 4(e)(1), W. Va. Civ. R. 4(d)(1)(D), and N.J. Ct. R. 4:4-3, Plaintiff tried

to serve Schwartz via certified mail at CNBC's office in New Jersey. (ECF No. 120.) When

certified mail is used for service, W. Va. Civ. R. 4(d)(1)(D) and N.J. Ct. R. 4:4-3 require delivery

to be restricted to the addressee. Courts mandate strict compliance with this rule. See, e.g., State

ex rel. Farber v. Mazzone,213 W.Va.661,666,584 S.E.2d 517,522(2003); White v. Wells Fargo

Bank, No. l:13-CV-24248, 2014 WL 3882181, at *9(S.D.W. Va. Aug. 7, 2014), affd(Feb. 25,
2015); Berger v. Faterson Veterans Taxi Serv., 244 N.J. Super. 200,204(App. Div. 1990).
        Plaintiff did not comply. The return receipt shows that "Restricted Delivery" was not

selected, and it was signed by "John Tanella."(ECF No. 120.) Schwartz did not sign for the
certified mail or appoint another to accept service.(Schwartz Dec. t 20.) He does not recognize



                                                    13
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 14 of 21 PageID #: 2158



the name of the person who signed. {Id.)As such, service on Schwartz was insufficient, and the

FAC against him should be dismissed.

                      2. Joy Reid

       Blankenship did not properly serve Reid because he failed to comply with the 90-day

service deadline under FRCP 4(m). Because Reid was a defendant in the original Complaint,

Plaintiff had 90 days from the date of removal, March 29, 2019, to effect service. See 28 U.S.C.

§ 1448. Thus, Plaintiff had until June 27,2019 to serve Reid. Reid was served on June 30,2019,

three days late. (Reid Dec.^ 22.) The FAC against Reid should be dismissed.

                      3. NBCUniversal and CNBC

       On April 9,2019,the FAC was filed naming NBCUniversal and CNBC as defendants. The
docket shows that plaintiff has not tried to serve them. Blankenship did not ask the clerk for a

summons,and none has been issued. The 90-day service deadline expired on July 8, 2019. FRCP

4(m). Thus,the FAC should be dismissed against NBCUniversal and CNBC.

           C. The FAC Against The Individual NBC Defendants Should Be Dismissed For
               Lack Of Personal Jurisdiction.

       When a defendant moves under Rule 12(b)(2) to dismiss a complaint for lack of personal

jurisdiction, it is the plaintiffs burden "to prove the existence of a ground for jurisdiction by a
preponderance of the evidence." Felman Prod. Inc. v. Bannai, 517 F. Supp.2d 824, 828(S.D.W.
Va.2007)(quoting Combs v. Bakker,886 F.2d 673,676(4th Cir.1989)). Blankenship cannot meet
his burden with regard to the Individual NBC Defendants.

               1. The Individual NBC Defendants are not subject to general jurisdiction.

        The Court has general jurisdiction over an individual who is domiciled in the forum.
Goodyear Dunlop Tires Operations, S.A. v. Brown,564 U.S. 915,924(2011). An individual may
have only one domicile, which is established through a physical presence in the forum with the

                                                14
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 15 of 21 PageID #: 2159




intention to remain. Mississippi Band ofChoctaw Indians v. Holyfleld, 490 U.S. 30, 48 (1989);

Bowles V. Lowe's Home Centers, LLC,No.2:14-CV-30524,2015 WL 13049455, at *3-4(S.D.W.

Va. Apr. 17,2015). Courts look to several factors to determine an individual's domicile,including

"current residence, voter registration, location of personal and real property and bank accounts,

memberships, place of employment, driver's license, and payment of taxes." Bowles, 2015 WL

13049455, at *4.

       The FAG does not and cannot allege that the Individual NBC Defendants are domiciled in

West Virginia. Hayes and Schwartz are domiciled in New York, Caldwell is domiciled in
Washington, D.C., and Reid is domiciled in Maryland. (Hayes Dec. % 4, attached as Ex. 8;
Schwartz Dec.^4,attached as Ex.9; Caldwell Dec.H 4,attached as Ex.10; Reid Dec.14,attached
as Ex. 11.)None ofthe four satisfies any ofthe factors that could establish West Virginia as his or
her domicile; they have no such connections to West Virginia whatsoever.(Hayes Dec.           4-7,
Schwartz Dec.fll 4-8; Caldwell Dec. 4-8; Reid Dec. 4-8.) Thus,none ofthe Individual NBC
Defendants are subject to general jurisdiction in West Virginia.

               2. The Individual NBC Defendants are not subject to specific jurisdiction.
        Specific jurisdiction is present when a non-domiciliary has sufficient contacts with the
forum that give rise to the suit and justify the exercise ofjurisdiction. Daimler AG v. Bauman,
571 U.S. 117,127(2014). The West Virginia Supreme Court of Appeals has held:
           A court must use a two-step approach when analyzing whether personal
          jurisdiction exists over a foreign corporation or other nonresident. The first
          step involves determining whether the defendant's actions satisfy our personal
          jurisdiction statutes .... The second step involves determining whether the
           defendant's contacts with the forum state satisfy federal due process.

 Syl. Pt. 5,Abbott v. Owens-Corning Fiberglas Corp., 191 W.Va. 198,200,444 S.E.2d 285(1994)
 superseded by statute on other grounds State ex rel. Ford Motor Co. v. Nibert, 235 W.Va. 235,


                                                 15
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 16 of 21 PageID #: 2160



773 S.E.2d 1 (2015);        also Syl. Pt. 1, Nezan v. Aries Techs., 226 W. Va. 631, 633, 704 S.E.2d

631 (2010).'i

                a. The West Virginia Long-Arm Statute does not confer jurisdiction over
                   the Individual NBC Defendants.

       The long-arm statute permits jurisdiction over nonresidents who engage in certain listed

acts "for a cause of action arising from or growing out of such act or acts." W. Va. Code § 56-3-

33. Plaintiff asserts that Jurisdiction is proper because "the Defendants ... transacted business in

this state; that they contracted to supply services or things in this state; that they caused tortious

injury to Plaintiff by an act or omission in this state; and that they caused tortious injury in this
state by an act or omission outside this state while regularly doing and/or soliciting business in this
state and/or engaging in a persistent course of conduct and/or deriving substantial revenue from
goods used or consumed or services rendered in this state." FAG ^ 27. Plaintiff is wrong.
        The Individual NBC Defendants have not transacted any business in West Virginia

relating to Plaintiff's causes ofaction. (Hayes Dec.^ 20; Schwartz Dec.114; Caldwell Dec. H 14;
Reid Dec.117). Plaintiffs general assertion that all Defendants have transacted business in West
Virginia is not sufficient to provejurisdiction. See Eddy v. Ingenesis, Inc., No. 13-0888,2014 WL
1672939, at *3(W. Va. Apr. 25,2014)(holding that nonresident corporation without contracts or

work in West Virginia was not subject to jurisdiction despite plaintiffs assertion that defendant
transacted business in the state). Likewise, no Individual NBC Defendant contracted to supply




'' The Fourth Circuit has suggested in dicta that the West Virginia statutory and federal due process inquiries
 merge. In re Celotex Corp., 124 F.3d 619, 627-28 (4th Cir.1997). We submit that the inquiries should
remain distinct as held by West Virginia's high court. See Erie R. Co. v. Tompkins. 304 U.S. 64,78(1938)
("Except in matters governed by the Federal Constitution or by acts of Congress, the law to be applied in
any case is the law ofthe state."). In any event, the Individual NBC Defendants are not subject to personal
jurisdiction in West Virginia under either the statutory or due process inquiry.
                                                      16
 Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 17 of 21 PageID #: 2161



services or things in West Virginia.(Hayes Dec. H 21; Schwartz Dec. H 15; Caldwell Dec. ^ 15;

Reid Dec.^ 18).

       Further, no Individual NBC Defendant caused tortious injury to Plaintiff by an act or

omission in West Virginia. Indeed, none ofthe Individual NBC Defendants visited West Virginia

for any purpose related to the challenged content, nor caused anyone else to do so. (Hayes Dec.

   16-17,19; Schwartz Dec.      8,12; Caldwell Dec.     8, 12; Reid Dec.    8, 16,20.)

       Finally, no Individual NBC Defendant regularly does or solicits business, engages in a
persistent course of conduct, or derives substantial revenue from goods used or consumed or
services rendered in West Virginia. (Hayes Dec.^ 21-22; Schwartz Dec.^ 15-16; Caldwell Dec.

H 15-16; Reid Dec. ^ 18-19.) Without such actions, an alleged act or omission done outside of
West Virginia - including the creation and publication of the content that Blankenship alleges to
be false and defamatory - cannot sustain personal jurisdiction under the long-arm statute. See W.
Va. Code § 56-3-33. The long-arm statute does not permit the exercise of personal jurisdiction
over the Individual NBC Defendants, and therefore the FAC against them should be dismissed.

               b. The Individual NBC Defendants do not have sufficient minimum contacts with
                  West Virginia to permit the exercise ofpersonaljurisdiction under due process.

        Even ifany ofthe Individual NBC Defendants were subject to the long-arm statute, federal
due process requirements would bar the exercise ofjurisdiction over them.
        The due process inquiry asks whether each Individual NBC Defendant has sufficient
minimum contacts with West Virginia such that requiring him or her to defend this case here would
not "offend traditional notions of fair play and substantial justice." Int'l Shoe Co. v. Washington,
326 U.S. 310, 316 (1945). The necessary contacts are those in which the defendant "purposely
 avails itself of the privilege of conducting activities within the forum state," Hanson v. Denckla,
 357 U.S. 235,253(1958),so that they should "reasonably anticipate being haled into court there."

                                                 17
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 18 of 21 PageID #: 2162



World-Wide Volkswagen Corp. v. Woodson^ 444 U.S. 286, 297(1980). The litigation must arise

out of or relate to those contacts. Burger King Corp. v. Rudzewicz,471 U.S. 462,472-73(1985).

       Blankenship may contend that the Individual NBC Defendants are subject to specific

jurisdiction under the "effects" test in Calder v. Jones^ 465 U.S. 783 (1984), but Calder does not

reach that far. The "effects" test examines whether:

        (1)the defendant committed an intentional tort;(2) the plaintiff felt the brunt of
         the harm in the forum, such that the forum can be said to be the focal point of the
         harm; and (3) the defendant expressly aimed his tortious conduct at the forum,
         such that the forum can be said to be the focal point ofthe tortious activity.

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 398 n.7 (4th Cir.2003)

(discussing Calder).

       In Calder, the Court held that a California court could exert jurisdiction over a National

Enquirer reporter and editor in Florida who wrote and edited an allegedly libelous article about the

plaintiff because the article relied on California sources and plaintiff suffered the "brunt of the

harm" in California, where she lived. The Court held that "California is the focal point both ofthe

story and ofthe harm suffered" and that the defendants' acts were "expressly aimed" at California
in part because the Enquirer's largest circulation was in California. Calder,465 U.S. at 788-89.
        Calder does not mean that all allegedly defamatory news articles, especially those posted

on the Internet or broadcast nationally, create jurisdiction where a plaintiff resides. "Something

more than posting and accessibility is needed" to show that a defendant purposely directed activity
into the forum state. Young v. New Haven Advocate, 315 F.3d 256, 263 (4th Cir. 2002). The
defendant must "manifest an intent to target and focus on" an audience in the forum. Id.

        In Young, two Connecticut newspapers published online news articles that reported on
harsh conditions at a Virginia prison that housed inmates from Connecticut. Id. at 258-59. The
 warden sued in Virginia, alleging that he was defamed and the effects were felt in Virginia. Id. at

                                                 18
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 19 of 21 PageID #: 2163




259. The Fourth Circuit held that the newspapers were not subject to jurisdiction in Virginia

because their websites were not aimed at Virginia readers, the focus of the articles was

Connecticut's policy of transferring prisoners to Virginia, and the reporters researched and wrote

their articles in Connecticut without traveling to Virginia. Id. at 263-64.

       As in Young.,the facts here do not establish jurisdiction. First, Blankenship is not domiciled

in the forum state, so the brunt ofthe harm cannot be said to fall in West Virginia.    Second, none

of the subject broadcasts or publications urged any action or inaction on the part of any West
Virginia voters. (Hayes Dec. ^ 15; Schwartz Dec. H 18; Caldwell Dec. H 18; Reid Dec. ^ 15.)
Indeed, three ofthe complained-of statements were made after the May 8, 2018 primary election
in West Virginia and could not have influenced the primary or targeted West Virginia voters as
Blankenship alleges. (Hayes Dec.^ 15.b; Schwartz Dec.^17; Caldwell Dec.^ 17.)
        Third, like the defendants in Young, the Individual NBC Defendants did not travel to,
assign anyone to travel to, or interview sources in. West Virginia to report the challenged content,
nor did they create the content in West Virginia.'^ (Hayes Dec.         16-21; Schwartz Dec. ^^112-
15; Caldwell Dec.        13-15; Reid Dec.       16-18.) While Caldwell interviewed Senator Joe
Manchin for the May 17, 2018 article, the interview occurred in Washington, D.C.(Caldwell Dec.
Ht 12-13.)

        Fourth, like the articles in Young,the broadcasts,tweets and articles here focused on issues
and events beyond West Virginia, including the OOP's national strategy to flip Senate seats, the
OOP's tactic of attacking Hillary Clinton, Blankenship's attacks on McConnell, and President


   As the Court noted in its July 17, 2019 Memorandum Opinion and Order, Plaintiff"does not contest Fox
 News' representation that he is a Nevada domiciliary." (ECF No. 133 at 2 n.2).
       also Hatfill v. New York Times Co., No. 04-CV-807, 2004 WL 3023003, at *13(E.D. Va. Nov. 24,
 2004),rev'd and remanded on other grounds,416 F.3d 320(4th Cir. 2005)(dismissing from suit the author
 of challenged news coverage who did not travel to, report in, or have other contacts with forum state).
                                                   19
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 20 of 21 PageID #: 2164



Trump's involvement in trying to maintain Republican control of the Senate. {See Exs. 1-6.) The

broadcasts and publications were aimed at a national audience. (Hayes Dec.         8-12; Schwartz

Dec.     9, 19; Caldwell Dec.      9, 19; Reid Dec.    10-15.) They focused on national politics in

general and Washington, D.C., in particular, not West Virginia. Thus, as in Young and not Calder,

the Individual NBC Defendants did not manifest an intent to target forum state viewers and readers.

See ESAB Grp., v. Centricut, Inc., 126 F.3d 617, 625 (4th Cir. 1997)(denying jurisdiction when

defendant's sales efforts focused "more generally on customers located throughout the United

States and Canada without focusing on and targeting" forum state).

        In sum, the Court has neither general nor specific jurisdiction over the Individual NBC

Defendants, and should dismiss the FAC as to them.

IV.     CONCLUSION

         The FAC should be dismissed with prejudice against all NBC Defendants for failure to

state a claim; against Schwartz, Reid, NBC Universal and CNBC for insufficient process and

service of process; and against the Individual NBC Defendants for lack of personal jurisdiction.

                                              Respectfully submitted,

/s/ Monica L. Dias                                    /s/JaredM. Tullv
Monica L. Dias(OH #0073617)                           Jared M. Tully(WV Bar No. 9444)
{pro hac vice)                                        Elise N. McQuain(WV Bar No. 12253)
FROST BROWN TODD LLC                                  FROST BROWN TODD LLC
301 East Fourth Street, Suite 3300                    500 Virginia Street East, Suite 1100
Cincinnati, OH 45202                                  Charleston, WV 25301
(513)651-6783(phone)                                  304-345-0111 (phone)
(513)651-6981 (fax)                                   304-345-0115 (fax)
mdias@fbtlaw.com                                      jtully@fbtlaw.com
                                                      emcquain@fbtlaw.com

Attorneysfor MSNBC Cable, LLC, NBCUniversal, LLC, CNBC, LLC, Chris Hayes, Joy Ann
Lomena-Reid, Leigh Ann Caldwell, and Brian Schwartz
0141761.0718633 4815-5800-8993vl




                                                20
  Case 2:19-cv-00236 Document 221 Filed 08/16/19 Page 21 of 21 PageID #: 2165




                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    CHARLESTON DIVISION


DON BLANKENSHIP


                  Plaintiff,
                                                   Civil Action No.: 2:19-CV-00236
V.



HONORABLE ANDREW NAPOLITANO(RET.);
et al.


                  Defendants.



                                   CERTIFICATE OF SERVICE


         I, Jared M. Tully, do hereby certify that I have electronically filed the foregoing

Memorandum in Support of NBC Defendants* Motion to Dismiss Plaintiffs First Amended

Complaintfor Failure to State a Claim,for Insufficient Process and Service of Process on

Certain NBC Defendants, and for Lack of Personal Jurisdiction over Individual NBC

Defendants, this 16^*^ day of August, 2019, using the CM/ECF system, and that I have provided

courtesy copies of Exhibits 2,3 and 4 ofthe Memorandum to counsel for Plaintiff and to the court

via DVD. Copies will be provided upon request to any defendant who wishes to have a copy of

the DVD. Copies ofthe Motion to Dismiss and supporting Memorandum have been mailed to the

following non-ECF counsel who may also request a copy of Exhibits 2,3 and 4.

 Jim Heath                                       J.W. Williamson
 224 McCullough Blvd. N                          375 Old Highway 421 South
 Lake Havasu City, AZ 86403                      Boone, NC 28607


                                            /s/Jared M. Tullv
                                            Jared M. Tully(WV Bar No. 9444)

0141761.0718633 4851-3846-1856vl
